Order entered August 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00248-CV

                          CONNIE MARIE MACINNES, Appellant

                                               V.

                           DEBORAH BUTTS, ET AL., Appellees

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC1203784I

                                           ORDER
       We GRANT appellant’s August 13, 2014 second motion for an extension of time to file a

brief. Appellant shall file her brief on or before SEPTEMBER 23, 2014. We caution appellant

that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ADA BROWN
                                                            JUSTICE